OPINION
SEERDEN, Chief Justice.
By the present consolidated petitions for writs of mandamus and prohibition,1 rela-tors complain that Judge Noe Gonzalez of the 370th District Court, who is the local Administrative Judge for Hidalgo County, Texas, had no authority to transfer several related cases from other Hidalgo County district courts into his court after recusal motions had been filed and were still pending in some of the cases (the Recusal Cases), and, in other cases, after the sitting judge had been recused and a new *899judge had been appointed by the Presiding Judge of the administrative judicial region (the Transfer Cases). We conclude that Judge Gonzalez was acting within his authority and we deny the petitions.
Background
Relators and real parties-in-interest2 in the present actions were recently before this Court regarding an October 8, 1998, order by Judge Gonzalez transferring these same cases. See In re Rio Grande Valley Gas Company, In re PG & E Reata Energy, L.P., et al., 987 S.W.2d 167 (Tex.App.—Corpus Christi 1999, orig. proceeding).
On February 18, 1999, in In re Rio Grande Valley Gas, we conditionally granted writs of mandamus ordering Judge Gonzalez to vacate that transfer order. See In re Rio Grande Valley Gas, 987 S.W.2d at 180. Judge Gonzalez complied with our instructions. Until the transfers orders which are the subject of these proceedings were signed by Judge Gonzalez, the Transfer Cases were pending in the 92nd District Court of Hidalgo County where Judge Darrell Hester, Presiding Judge of the Fifth Administrative Judicial Region, had appointed Judge Mike Westergren of the 214th District Court of Nueces County, to preside, following recu-sal of the presiding judge of the 92nd District Court.
In each of the Recusal Cases, Rule 18a motions to recuse3 Judge Edward Apari-cio of the 92nd District Court of Hidalgo County had been filed and were still pending.
After our first opinion granting mandamus relief, Hidalgo County’s district judges adopted, and the Texas Supreme Court approved, revised local rules that became effective on May 1, 1998. The revised local rules include Rule 1.2.1, which authorizes the unilateral transfer of cases by written order of the local Administrative Judge.4 On May 12, 1999, Judge Gonzalez again transferred the seven cases into his court.
By the present original proceedings, re-lators request mandamus relief to set aside Judge Gonzalez’s May 12, 1999, orders transferring the Recusal Cases and the Transfer Cases into his court again, and they also request a writ of prohibition to prohibit Judge Gonzalez from exercising jurisdiction over the cases.
Generally, mandamus will issue only to correct a clear abuse of discretion or violation of a duty imposed by law when that abuse cannot be remedied by appeal. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992) (orig.proceeding); In re Johnson, 961 S.W.2d 478, 481 (Tex.App.-Corpus Christi 1997, orig. proceeding).
A writ of prohibition is used to protect the subject matter of an appeal or to prohibit an unlawful interference with the enforcement of a superior court’s orders and judgments. In re Johnson, 961 S.W.2d at 481 (citing Holloway v. Fifth Court of Appeals, 767 S.W.2d 680, 683 (Tex.1989); Chang v. Resolution Trust Corp., 814 S.W.2d 543, 545 (Tex.App.— Houston [1st Dist.] 1991, (orig.proceed*900ing)). One of the purposes for which a writ of prohibition may be used is to prevent a court from exercising jurisdiction which it has no lawful right to exercise. Johnson, 961 S.W.2d at 481.
To support the issuance of either writ, however, we must find that Judge Gonzalez lacks the authority to transfer the cases into his court even after the local rule change authorizing unilateral transfer. Because we find that he had the authority to order transfer, we deny the petitions for writs of mandamus and prohibition. We conclude that Judge Gonzalez, as the local Administrative Judge, had full authority ■under the Hidalgo County local rules to transfer the cases in question into his own court, notwithstanding either the pendency of a recusal motion, or the assignment of a new judge by the Presiding Judge of the administrative judicial region after recusal.
Transfer Cases
The recusal process, as presided over by the Presiding Judge of the administrative judicial region, is wholly separate from the transfer of eases from court to court within a particular county.
Texas Rule of Civil Procedure 330(e) gives broad powers to judges in any county where there are two or more district courts having civil jurisdiction, providing that “the judges of such courts may, in their discretion, exchange benches or districts from time to time, and may transfer cases and other proceedings from one court to another.” In addition, the Texas Government Code provides for the adoption of local rules of administration and the selection of a local Administrative Judge within the county to implement and execute “the local rules of administration, including the assignment, docketing, transfer, and hearing of cases,” and to supervise the “expeditious movement of court caseloads, subject to local, regional, and state rules of administration.” Tex. Gov’t Code Ann. § 74.092(1)(5) (Vernon 1998) (emphasis added); see also Tex. Gov’t Code Ann. §§ 74.091, 74.093 (Vernon 1998).
The ability to transfer cases among the courts within the same county is a very necessary tool in the orderly administration of justice. See Johnson v. Pettigrew, 786 S.W.2d 45, 47-48 (Tex.App.—Dallas 1990, no writ). The expeditious movement of caseloads within the county is thus accomplished through transfer proceedings between the courts of that particular county, as provided by local rule and implemented by the local Administrative Judge.
In contrast, a recusal proceeding and resulting assignments are procedural devices permitting litigants to challenge the impartiality of a judge sitting in a case. See McLeod v. Harris, 582 S.W.2d 772 (Tex.1979). Recusal is governed by Texas Rule of Civil Procedure 18a, which requires the judge against whom a proper recusal motion is filed to either grant the motion or request the Presiding Judge to assign another judge to hear the motion. Tex.R.Civ.P. 18a(e); see also Tex. Gov’t Code Ann. § 74.059(c)(3) (Vernon 1998) (providing for requested assignment by the presiding judge).
The purpose of a recusal motion under Texas Rule of Civil Procedure 18a is to insure that all litigants have the opportunity to have an impartial judge preside over their case. Brosseau v. Ranzau, 911 S.W.2d 890, 892 (Tex.App.—Beaumont 1995, no writ). If the recusal motion is granted, another judge is appointed to hear the case, and that judge sits in all other respects as the judge of the court in which the case was filed. See Tex. Gov’t Code Ann . § 74.059 (Vernon 1998); Alexander v. State, 903 S.W.2d 881, 883 (Tex.App.-Fort Worth 1995, no pet.) (assigned judge possesses all the powers of the court to which he is assigned). The appointment of a new judge thus has nothing to do with the court in which the case is heard and is *901merely incidental to the process of removing the complained-of judge.
There is nothing in the rule or statute to indicate that the appointment of a new judge by the Presiding Judge of the administrative judicial region following recu-sal is entitled to any higher dignity than the random assignment of a judge and court within the county where the lawsuit is filed. That random assignment effectively places a lawsuit within a particular court presided over by a particular judge. Absent transfer, the parties can expect that their case will stay in that court and be decided by that judge. However, pursuant to local rules, the local Administrative Judge may transfer the case to another court, and the parties do not have a protected proprietary interest in having their cases heard by a particular district judge or court within the county of filing. See In re Rio Grande Valley Gas Co., 987 S.W.2d 167, 173 (Tex.App.—Corpus Christi 1999, orig. proceeding); Republic Royalty Co. v. Evins, 931 S.W.2d 338, 342 (Tex.App.—Corpus Christi 1996, orig. proceeding).
Likewise, the Presiding Judge’s appointment of a new judge to hear the case following recusal does not in itself create a proprietary right to have that particular judge and court decide the case for its duration. We hold that, as with the initial assignment of the lawsuit to a judge and court, any subsequent appointment is subject to the lawful transfer orders of the local Administrative Judge.
Recusal Cases
In addition, we do not believe that the cases presently subject to a recusal motion are any more shielded from transfer than are the cases where recusal and appointment have already taken place. Our prior opinion in Rio Grande did discuss the fact that a recusal motion prevents the trial judge subject to recusal from taking any further action in the case, including consent to a transfer, which was required under the prior Hidalgo County local rules. Because that judge could not consent to transfer, we held that any such transfer by the local Administrative Judge was invalid. See Rio Grande, 987 S.W.2d at 179-180. However, now that the local rules have been amended to allow the local Administrative Judge to transfer cases without the consent of the judge from whose court the case is being transferred, the rationale of Rio Grande no longer applies.
Moreover, if the transfer would be valid immediately before, or immediately after, the recusal process, there is no reason to shield the case from transfer during the pendency of that process. We again return to the point that the purpose of recusal is not to give the parties a proprietary right to have any particular appointed judge hear their case for its duration, but to remove the judge who is subject to recusal. If the judge subject to recusal is incidentally removed by the process of a local transfer either before, after, or during a concurrent recusal motion, the issue of recusal is then moot.
Relators have made no allegations nor offered any evidence that Judge Gonzalez’s orders to transfer any or all of these cases was an abuse of his administrative authority. Their only contention is that the rules deny him that power. We hold that the local rules of court clearly give the local Administrative Judge this power; therefore, the transfer orders are valid. The petitions for mandamus are denied.

. For convenience, we have consolidated our Cause Nos. 13-99-304-CV, styled In re Rio Grande Valley Gas Company and Southern Union Gas Company and 13-99-294-CV, styled In re PG & E Reata Energy, L.P., et al.


. We see no reason to provide an exhaustive list in our opinion of the names of the all the relators and real parties involved in the underlying cases. Their names may be obtained by inspection of the records maintained by the clerk of this Court.


. Tex.R.Civ.P. 18a.


. Local rule 1.2.1 provides:
Agreement. Any case may be transferred from one court to another by written Order of the Presiding Judge or by written Order of the judge of the court from which the case is transferred; provided in that latter instance the transfer must be with the written consent of the court to which the case is transferred.
Hidalgo County (Texas) Civ.Dist.Ct.Loc.R. 1.2.1 (1999).